Citation Nr: 0120899	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  96-48 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(other than post-traumatic stress disorder) on either a 
direct or a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from January 1968 to October 
1969.

This appeal is from May 1980 and March 1981 rating decisions 
of the Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO) and a July 1996 rating decision of the 
Montgomery, Alabama, RO.  The appellant's VA claims folder is 
currently under the original jurisdiction of the Montgomery 
RO.

To recapitulate the procedural history of this claim, after 
the appellant perfected an appeal regarding a psychiatric 
disorder in March 1981, the RO adjudicated the claim and 
another in May 1981.  The RO granted the other claim and 
notified the appellant in May 1981 that the grant of the 
other claim constituted a complete grant of the benefits 
sought on appeal and that his appeal was terminated.  The RO 
apparently overlooked the appeal on the remaining pending 
claim and terminated appellate process.

The letter stating that the appeal had been resolved by grant 
of all benefits sought was incorrect regarding the matter now 
before the Board, and it did not abrogate the appellant's 
right to review on appeal; the RO had no authority to 
withdraw the appeal.  38 C.F.R. § 19.121(b)(2), (3) (1980).  
The current regulation governing withdrawal of appeals is 
substantially the same.  38 C.F.R. § 20.204(b), (c) (2000).

The Montgomery RO certified this appeal to the Board of 
Veteran's Appeals (Board) as from a July 1996 denial of an 
application to reopen a formally disallowed claim.  Whereas 
certification neither confers nor deprives the Board of 
jurisdiction over an issue, 38 C.F.R. § 19.35 (2000), the 
Board made an initial review of the procedural posture of the 
case and found there to be no prior final disallowance of a 
long pending claim for service connection for a psychiatric 
disorder and that the appeal was from the May 1980 and March 
1981 rating decisions.  The Board remanded the case in March 
1998 to afford the veteran a videoconference hearing before a 
member of the Board.  See 38 U.S.C.A. §§ 7107(d), (e)(2) 
(West Supp. 2001); 38 C.F.R. §  20.704 (2000).  The appellant 
did not report for the scheduled hearing and he did not 
provide evidence of good cause.  See 38 C.F.R. § 20.704(d) 
(2000).  In January 1999, the Board remanded this case for 
further development of evidence and for readjudication on a 
de novo basis.  The appeal is again before the Board.

The Board excludes from the instant decision any 
consideration of entitlement to service connection for post-
traumatic stress disorder (PTSD).  The RO denied a claim 
specifically for service connection for PTSD in January 1997, 
and the appellant did not appeal.  The treatment of the long-
pending appeal of the psychiatric claim now at issue is not a 
collateral means of reopening the matter of entitlement to 
service connection for PTSD.


FINDINGS OF FACT

1.  A psychiatric disorder other than PTSD did not originate 
or suffer aggravation in service, nor is it due to disease or 
injury in service.

2.  The veteran's service-connected skin disease did not 
cause or aggravate a psychiatric disorder other than PTSD.


CONCLUSION OF LAW

A psychiatric disorder other than PTSD was not incurred in or 
aggravated by wartime service, either directly or proximately 
due to or as the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Service medical records, including medical history and 
examination reports upon entrance into and separation from 
service are negative for complaints, treatment or diagnosis 
of a psychiatric disorder.  The veteran had VA 
hospitalization in Saginaw, Michigan, for five days in 
October 1969 for a skin disease.  He filed an original 
application for VA disability compensation in April 1970 that 
did not identify the claimed disability.  In July 1970, the 
RO notified him of the disallowance of his claim for failure 
to report for a required VA examination.

In October 1970, the veteran reported for VA examination, 
which made positive dermatological findings.  The examiner 
noted there was no neuropsychiatric involvement at that time.  
In November 1970, the RO granted service connection for 
pyoderma and for costochondritis with neuropathy of the right 
arm.

VA outpatient treatment records from March 1971 to March 1980 
are silent regarding psychiatric complaint, treatment, or 
diagnosis.

In a January 1980 statement in support of claim, the veteran 
reported severe nervousness.  In a February 1980 statement, 
he reported having trouble with his nerves for the past two 
years.

On VA examination in March 1980, the veteran reported that 
his nerves had been bad ever since service.  He reported 
admission for a week to Saginaw VA Hospital for high fever 
and coma, during which time he was admitted to the intensive 
care unit, given nerve medicine, and told to get treatment 
for his nerves.  The examiner noted a pending psychiatric 
examination and made no psychiatric diagnosis.

On VA examination in April 1980, the veteran provided a 
history of nervousness for the past two years.  He reported 
experiencing restlessness, impatience, trouble concentrating, 
poor sleep and feeling like he was going to "blow up."  He 
had been using alcohol to stay calm.  He reported currently 
being in his fifth marriage, with four prior divorces.  Upon 
completion of a clinical interview with mental status 
examination, the examiner diagnosed chronic anxiety neurosis.

In a February 1981 statement, J. Lampros, M.D., a 
dermatologist, reported that he had been seeing the veteran 
for chronic skin infections for about one year.  He reported 
the veteran's constant itching and chronic scratching with 
resulting infection of the excoriations.  Dr. Lampros opined 
that anxiety and stress were big components of the skin 
problem and that the skin problem was secondary to the 
anxiety and resultant scratching.  He stated he had performed 
laboratory studies to rule out systemic disease such as 
diabetes, but, he commented, he was not an internist and he 
felt VA should afford the veteran a thorough work-up.

In a May 1981 statement, Dr. Lampros reported that he first 
saw the veteran on April 25, 1980, on referral from VA.  The 
doctor reported a 10-year history of the veteran's various 
skin infections and the medical and surgical treatment of 
them.  He described the veteran's several dermatological 
conditions and their mechanisms.  The clinical diagnoses were 
tinea pedis with an auto-sensitization phenomenon 
contributing to dermatitis at other sites, folliculitis and 
chronic pyroderma, probably secondary to prominently 
exhibited overactive sebaceous glands.  Dr. Lampros noted the 
veteran's complaints of severe anxiety, difficulty sleeping 
and of functioning adequately in his day to day life because 
of the skin problems, and that Valium had been beneficial in 
helping the veteran improve his outlook on life and reduce 
the scratching that perpetuated his skin conditions.  The 
doctor stated,

My final diagnosis is one of anxiety 
reaction, possibly secondary to his 
multiple cutaneous problems.  On the 
other hand, I can not [sic] state for 
certain that his anxiety status may not 
be contributing to his cutaneous problems 
in so far as constant scratching is 
concerned.  This becomes a rather self-
perpetuating type of situation.  At any 
rate, I can state that his anxiety is 
closely interwoven with his multiple 
cutaneous conditions.

Dr. Lampros further stated that it was difficult to make a 
prognosis for the veteran's skin problems, and that if the 
anxiety component of his problem could be "taken care of," 
possibly his skin would continue to do well.  In conclusion, 
he stated that the veteran did have inherent skin problems 
that predisposed to his difficulties, primarily overactive 
sebaceous glands resulting in obstruction and infection and 
over abundance of histamine, causing itching.

VA outpatient records of May 1983 to August 1986 are 
dermatological only.  No psychiatric complaints were noted or 
treated.

On VA examination in March 1987, the veteran complained of 
his several skin conditions.  He stated that due to skin 
irritation, he had bleeding sores, itching, nervousness, and 
loss of sleep and time from work.  The examination was 
dermatological only.  The examiner made no comment or 
diagnosis regarding nervousness.

In a December 1993 statement, the veteran asserted that the 
itching of his service-connected skin disorder has caused 
severe anxiety.

In April 1992, the United States Postal Service (Post Office) 
returned to the RO a March 1992 VA mailing to the veteran 
because of an expired forwarding address.  VA obtained the 
current address and remailed the correspondence in April 
1992.  Until February 1996, VA corresponded with the veteran 
at an Alabama address that the veteran provided in November 
1993.  In February 1996, the Post Office returned to the RO 
an item of RO mail to the veteran because of an expired 
forwarding address.  The Post Office showed a different 
address in the same Alabama town.

In May 1996, the veteran provided the RO an Alabama address.  
VA corresponded with the veteran at the address furnished in 
May 1996 until February 1998.  That month the veteran wrote 
to the Board from that address requesting a videoconference 
Board hearing.  The Board remanded the case in March 1998 to 
afford the veteran the requested hearing.  In March 1998, the 
RO mailed information about Board hearings to the veteran at 
his address of record, copy to the American Legion.  On April 
15, 1998, the RO mailed the veteran at his address of record, 
copy to The American Legion, notice of the time and place of 
the videoconference hearing he had requested, including 
notice that he could have no further Board hearing in this 
appeal if he failed to report for the hearing without good 
cause.  The Post Office returned the item two weeks later 
showing a South Carolina address.  The veteran failed to 
report for the scheduled May 1998 hearing.  A February 1999 
deferred rating decision indicated the Post Office forwarded 
the April 1998 hearing notice to the South Carolina address, 
and the Post Office in South Carolina returned it to the RO.

In January 1999, the Board remanded the claim again for the 
RO to obtain the VA psychiatric records referenced in the 
veteran's March 1981 substantive appeal and to schedule a VA 
psychiatric examination.  The remand also instructed the RO 
to afford the veteran a VA psychiatric examination to obtain 
a current psychiatric diagnosis and a psychiatric opinion of 
the relation, if any, between any diagnosed psychiatric 
disorder and the service-connected skin disease.  To enable 
scheduling of the examination, in February 1999 the RO 
requested the veteran's current address from the Michigan 
credit union receiving direct deposit of the veteran's VA 
compensation payments.  In March 1999, the credit union 
provided the address at which the RO had corresponded with 
the veteran since May 1996 (to which the RO had mailed notice 
of the May 1998 hearing).

In November 2000, the Salem, Virginia, VA Medical Center 
(VAMC) responded negatively to the RO's request for 1981 
medical records of the veteran.  In January 2001, the Grand 
Rapids, Michigan, VAMC responded negatively to the RO's 
request for 1981 medical records.

The veteran failed to report for a scheduled February 2001 VA 
psychiatric examination.  In April 2001, the RO mailed a 
supplemental statement of the case (SSOC) to the veteran at 
the address of record since May 1996.  The SSOC informed the 
veteran of his failure to report for VA examination, and that 
the RO was consequently unable to consider evidence 
anticipated from that examination.  The Post Office did not 
return the SSOC.  In May 2001, the RO received a new Alabama 
mailing address for the veteran and notified him by mail to 
that address of the return of his appeal to the Board.  The 
Post Office returned July 2001 correspondence from the Board 
to the veteran at the address provided in May 2001, 
indicating there to be no such number.


II.  Analysis

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001), prescribed VA's duties to notify claimants for 
VA benefits of forms and information necessary to submit to 
complete and support the claim, to provide necessary forms, 
and to assist in the development of evidence.  No forms are 
outstanding in the instant case.  The Board remand of January 
1999 informed the veteran of evidence necessary to 
substantiate his claim and of the necessity to obtain the 
report and medical opinion from a VA psychiatric examination.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The RO 
discharged VA's duty to actually obtain or attempt to obtain 
VA medical records.  38 U.S.C.A. § 5103A(c)(2) (West Supp. 
2001).  The April 2001 SSOC also informed the veteran of 
evidence sought and not obtained, and clearly indicated the 
necessity of a current examination to resolve his claim by 
stating that his failure to report for examination deprived 
adjudicators of anticipated evidence.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).

The Board decision, any notice of the missed February 2001 VA 
examination, and the SSOC are presumed correctly mailed to 
the last address of record in the regular administration of 
government business in the absence of evidence of 
administrative irregularity.  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  The documents providing the veteran notice 
and information as required by the VCAA of 2000 were not 
returned by the Post Office, and the veteran has made no 
claim or showing of administrative irregularity.  
Additionally, even if the appellant did not receive 
correspondence mailed to his last address of record, it the 
veteran's burden to apprise VA of his whereabouts.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  If he does not, "there is no 
burden on the part of VA to turn up heaven and earth to find 
him."  Id. at 265.

In this case, the RO made genuine efforts to keep track of 
the veteran despite his repeated failure to inform VA of his 
whereabouts for periods so long that multiple Post Office 
forwarding orders could expire.  Moreover, the procedural 
history of the veteran's interaction with VA, including 
previous dissallowances of claims for failure to report for 
examination and even suspension of compensation payments 
because his whereabouts were unknown, persuades the Board 
that the veteran is well aware of the importance of 
maintaining contact and cooperating with VA in his pursuit of 
VA benefits.  VA has discharged its duties under the VCAA of 
2000.

The VCAA of 2000 prescribes that the duty to assist includes 
VA examination when, in paraphrase, there is competent 
evidence of current disability and of its relationship to 
service, but inadequate medical evidence to decide the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001).  In this 
case it might be questionable whether the veteran has a 
current psychiatric disability, but the Board will deem that 
he does based on the April 1980 VA diagnosis and the unusual 
circumstances leaving the veteran's appeal in hiatus for 20 
years, as discussed in the introduction, supra.  Had the 
initial adjudication become final, the April 1980 diagnosis 
would be too old to deem a current diagnosis.  Because of the 
long hiatus in adjudication, the Board has treated the April 
1980 diagnosis as current for the purpose of permitting 
adjudication of the merits of the claim.

When entitlement to VA disability compensation cannot be 
determined in response to an original claim for compensation 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, the claim is 
rated based on the evidence of record.  38 C.F.R. § 3.655 
(2000).  As the April 2001 SSOC indicated, the veteran 
deprived VA (actually himself) of evidence the Board deemed 
necessary to decide his claim when he neither reported for a 
scheduled examination nor informed VA of a good reason why he 
could not report.  Whereas regulation provides that under 
such circumstances the claim be determined on the evidence of 
record, and all VA duties under the VCAA of 2000 are 
otherwise discharged, the Board may reach the merits of the 
appeal.

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

Disability proximately due to or resulting from disease or 
injury incurred in service is also service connected as 
secondary to the service-connected disability.  38 C.F.R. 
§ 3.310(a) (2000).  Service connection on that basis is 
called "secondary service connection" in VA parlance.  The 
regulation provides for secondary service connection for the 
disability that results when a service-connected disease or 
injury aggravates a medical condition that the service-
connected condition did not cause.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Aggravation means an increase in the 
pathology of the aggravated condition, as distinguished from 
a flare-up or temporary exacerbation.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).


A.  Direct Service Connection

The veteran is presumed sound on entrance into service except 
as to conditions noted [at the time of entrance] or shown by 
clear and unmistakable evidence to have pre-existed service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).  
No evidence rebuts the presumption that the veteran was 
psychiatrically sound on entrance into service.  Unless that 
presumption is rebutted, there is no factual basis to 
consider aggravation in service.  See 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2000).

The negative service medical records, specific finding of no 
psychiatric illness on VA examination in October 1970, the 
lack of any evidence of complaint of psychiatric problems 
before the veteran's January 1980 statement, and the lack of 
initial diagnosis of anxiety neurosis until April 1980 weigh 
strongly against finding a psychiatric disorder was incurred 
or aggravated in service.  The veteran has made contradictory 
statements about the time of onset of anxiety.  His January 
and April 1980 statements of then two-year duration are more 
credible than his March 1980 report of symptoms since 
service, because they are consistent with other evidence of 
record: He reported no current or historical nervous symptoms 
in his separation medical history, his April 1970 original VA 
claim, or on VA hospitalization in October 1969.  The record 
of VA hospitalization in October 1969, shortly after service, 
patently contradicts his March 1980 statement.  The hospital 
summary shows treatment for skin disease only, no coma, and 
no psychiatric complaints or treatment.  

Direct service connection can be established by evidence of 
continuity of symptomatology with a condition noted in 
service.  38 C.F.R. § 3.303(b) (2000).  No psychiatric 
condition was noted in service, and the veteran's March 1980 
assertion of onset in service and continuity of 
symptomatology is not credible.

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  For the 
reasons discussed above, the evidence much more strongly 
shows onset of anxiety neurosis years after service than it 
does incurrence in service.  The clear preponderance of the 
evidence is against granting direct service connection for 
anxiety neurosis or any other psychiatric disorder.  There is 
no basis to consider affording the veteran the benefit of the 
doubt regarding direct service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2000).

B.  Secondary Service Connection

The veteran has a single psychiatric diagnosis, anxiety 
neurosis, made in April 1980.  The diagnosing VA physician 
reported no opinion about whether there is a correlation 
between that diagnosis and skin disorder.  The diagnosis 
itself is not evidence that the disability related to the 
psychiatric diagnosis is proximately due to or the result of 
service-connected skin disorder, whether caused by it or 
aggravated by it.

The veteran's December 1993 statement that his skin disorder 
causes nervousness and anxiety is not probative evidence of 
such a causal relationship or that the skin disorder 
aggravated the psychiatric disorder.  Generally, opinion 
evidence is cognizable by the Board only if proffered by 
someone with expertise in the subject of the opinion.  Lay 
persons are competent to proffer opinions on matters that do 
not require special expertise, but an opinion answering a 
medical question is cognizable evidence only if proffered by 
someone with appropriate medical expertise.  See Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  The nature of the 
relationship between the veteran's service-connected skin 
disorder and the diagnosed anxiety neurosis is a medical 
question.  The veteran's December 1993 statement is without 
probative value as evidence that his service-connected skin 
disorder caused or aggravated a psychiatric disorder.

The only medical evidence of record bearing on the question 
whether the veteran has disability from a psychiatric 
disorder secondary to a service-connected skin disease is Dr. 
Lampros's February and May 1981 statements.  The doctor 
presents a classic chicken-or-egg problem, i.e., in 
distinguishing cause and effect.  His statements demonstrate 
significant uncertainty on his part.  In February 1981, Dr. 
Lampros unambiguously stated that the anxiety caused the skin 
problems.  If so, the veteran has no claim.  Entitlement to 
secondary service connection requires that disability be 
proximately due to or the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 
439, not that the claimed condition cause or aggravate the 
service-connected disease or injury.  The veteran is 
compensated for his service-connected skin disorder based on 
its severity, not the reason for it.

Dr. Lampros stated anxiety reaction as his final diagnosis in 
May 1981, but then continued to express that he was genuinely 
uncertain about the cause and effect relation between the 
skin and the psychiatric disorders.  In stating both that the 
anxiety reaction is possibly secondary to the cutaneous 
problem and that the anxiety reaction may contribute to the 
cutaneous problems, he essentially rendered his opinion 
perfectly equivocal.  He also raised two points for the 
Board's consideration, both bearing on how to weigh his 
opinion.

The first question regards the probative value of his medical 
opinions.  The probative value of a medical opinion, as with 
any purported expert opinion on a matter requiring relevant 
expertise, relates to the specific expertise necessary to 
answer the question at issue.  Espiritu, 2 Vet. App. 492.  In 
his February 1981 statement, Dr. Lampros pointed out that he 
had given the veteran laboratory tests to rule out systemic 
causes for his skin disorders, but he informed the reader 
that he was not an internist.  The Board infers from the 
statement that he was qualifying his expertise as limited to 
the field of dermatology.  He has not presented any 
credentials showing expertise in psychiatry or psychology, 
and the Board draws the same inference, that his expertise is 
limited to dermatology.  Consequently, both of Dr. Lampros's 
opinions, that anxiety contributed to the skin disease and 
that skin disease caused the anxiety lack the probative value 
of the opinion of a qualified psychiatrist or psychologist.  
Dr. Lampros's conclusion that the veteran's anxiety is 
closely interwoven with his skin conditions ultimately 
demonstrates the equivocal nature of his opinion, i.e., that 
the skin disease might cause or aggravate the anxiety, or the 
anxiety might cause or aggravate the skin disease, or both 
effects might be simultaneous, which covers all possible 
relationships except that there is none.  This degree of 
speculation is inadequate to render the doctor's opinion 
evidence tending to prove that psychiatric disability is 
secondary to service-connected skin disease, whether as its 
cause or as an aggravating factor.

The second question is whether the Dr. Lampros's 
contradictory opinions should be taken as of equal weight for 
and against the veteran's claim, whatever weight that might 
be, and as such, be the basis to give him the benefit of the 
doubt.  "When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).

Regulation provides that the benefit of the doubt is to 
resolve "a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or contradiction in the evidence."  38 C.F.R. 
§ 3.102 (2000).  The benefit of the doubt rule is not 
properly applied to permit treating a single doctor's 
contradictory opinions as an approximate balance of evidence 
for and against a certain conclusion on a point material to a 
claim.  Id.  Likewise, the benefit of the doubt rule is not 
applicable to transform Dr. Lampros's speculation about the 
mechanism of a relationship between the veteran's service-
connected skin disease and his anxiety disorder into 
probative evidence in equipoise.  Id.

In consideration of the entire body of evidence, there is not 
an approximate balance of evidence for and against the 
veteran's claim that permits VA to give the veteran the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).  The preponderance of the evidence is against the 
veteran's claim.



ORDER

Direct and secondary service connection for a psychiatric 
disorder (other than PTSD) are denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

